In an action for a divorce and ancillary relief, the defendant appeals, as limited by his brief, from so much of an order of the Supreme Court, Dutchess County (Brands, J.), dated February 10, 2006, *644as directed the nonparty respondent IBM Corporation to transfer to the intervenor-respondent Satz and Kirshon, EC., the defendant’s marital share of the plaintiffs retirement savings plan in order to satisfy his debt for counsel fees.
Ordered that the appeal is dismissed, with costs, as the order dated February 10, 2006, was superseded by an order of the same court dated May 5, 2006 (see Norton v Kenderes, 46 AD3d 644 [2007] [decided herewith]). Rivera, J.E, Krausman, Florio and Dillon, JJ., concur.